Citation Nr: 0300575	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
asbestosis, from October 21, 1996 to September 13, 2000.  

2.  Entitlement to an evaluation in excess of 60 percent 
for asbestosis, from September 14, 2000, to May 2, 2001.

3.  Entitlement to an evaluation in excess of 10 percent 
for asbestosis, commencing May 3, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 
1954.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  In November 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to September 14, 2000, the veteran's service-
connected asbestosis has been shown to result in valid FVC 
values of no less than 88 percent of predicted value and 
DCLO values of no less than 73 percent of predicted value.

3.  From September 14, 2000 to May 2, 2001, the veteran's 
service-connected asbestosis has been shown to result in 
valid FVC values of no less than 76 percent of predicted 
value and DCLO values of no less than 41 percent of 
predicted value.

4.  Commencing May 3, 2001, the veteran's service-
connected asbestosis has been shown to result in valid FVC 
values of no less than 112 percent of predicted value and 
DCLO values of no less than 75 percent of predicted value.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
asbestosis have been met for the period from October 21, 
1996 to September 13, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Diagnostic Code 6833 (2002).

2.  The criteria for a rating in excess of 60 percent for 
asbestosis have not been met for the period from September 
14, 2000 to May 2, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Diagnostic Code 6833 (2002).

3.  The criteria for a rating in excess of 10 percent for 
asbestosis have not been met for the period since May 3, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.97, 
Diagnostic Code 6833 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claim, he was informed of 
the evidence necessary to substantiate his claim.  The 
Statement of the Case, issued in January 1998, provided 
notice to the veteran of the evidence of record regarding 
his claim and why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  VA has also provided the 
veteran with current pulmonary examinations.  The November 
1999 Board remand gave the veteran further notice of 
evidence necessary to substantiate his claim.  A March 
2001 RO letter gave the veteran initial notice of VCAA and 
the June 2002 Supplemental Statement of the Case provided 
him with further information regarding the VCAA 
regulations and what evidence was necessary to 
substantiate his claim or assist him in developing the 
claim.  Because no additional evidence has been identified 
by the veteran as being available but absent from the 
record, the Board finds that any failure on the part of VA 
to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Factual Background

In an October 1997 rating decision, service connection was 
granted for asbestosis and a noncompensable evaluation was 
assigned.  The veteran appealed the initial evaluation.  A 
June 2002 rating decision denied a compensable evaluation 
prior to September 14, 2000, and granted staged 
evaluations of 60 percent beginning September 14, 2000 
through May 2, 2001, and a 10 percent evaluation 
commencing May 3, 2001.

Stanley L. Altschuler, M.D., in evaluating an October 1995 
chest X-ray study, noted bilateral pleural plaque and 
calcified plague on the left chest wall.  Interstitial 
fibrosis was also present in the bilateral mid and lower 
lung fields.  There was also calcification in the hilar 
region indicating previous inflammatory process.  The 
impression was asbestosis and asbestos related pleural 
disease.  A November 1995 evaluation conducted by Dr. 
Altschuler, indicates that the veteran was exposed to 
asbestos, during service and after his discharge.  The 
evaluation further noted that he had smoked for 45 years 
and was in a smoking cessation program.  November 1995 
pulmonary function tests (PFT) revealed a forced vital 
capacity (FVC) value of 88 percent predicted.  His 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DCLO) testing was 73 percent 
predicted.  The examiner found that the spirometry was 
normal; however, residual volume was abnormal at 56 
percent predicted and total lung capacity was at 81 
percent predicted.  Dr. Altschuler diagnosed asbestosis 
and asbestos related pleural disease and found asbestos 
dust inhalation had caused abnormal X-ray findings, rales, 
clubbing and lung restriction.

VA treatment records, dating from March 1995 to February 
1997, show that in November 1995, the veteran developed a 
persistent cough.  He had no chest pain or shortness of 
breath.  He smoked and was counseled on smoking cessation.  
A July 1996 chest X-ray study revealed impressions of 
interstitial fibrosis probably from a combination of 
asbestosis and chronic pulmonic congestion.  February 1997 
PFT's showed a FVC value of 96 percent of predicted.

A July 1997 VA pulmonary examination report noted that 
February 1997 PFT's were entirely normal with normal lung 
volume studies indicating no restrictive lung disorder.  
The diagnosis was asbestos pleural disease with no 
evidence of restrictive lung disorder on pulmonary 
function studies.  

VA treatment records, dating from April 1999 to October 
2000, show that an April 1999 chest X-ray study revealed 
hyperaeration in the lungs from chronic obstructive 
pulmonary disease (COPD) with no acute infiltration or 
congestion.  There was moderate bilateral calcified 
pleural plaques and calcification deposition in the dome 
of the diaphragm from asbestosis which were unchanged from 
an examination two years before.  The impression was COPD, 
asbestosis and cardiomegaly.  September 2000 treatment 
records include the veteran's history of exposure to 
asbestos and his complaints of worsening dyspnea with 
exertion.  The examiner noted that X-ray findings of 
interstitial changes and physical findings of clubbing and 
bi-basilar crackles were consistent with asbestosis; 
however, it was unclear, given the 1997 normal PFTS how 
significantly the asbestosis was affecting his functional 
capacity rather than his significant peripheral vascular 
disease and further testing was recommended.  September 
2000 PFT's showed actual FVC value of 3.12 and diffusion 
capacity at 41 percent predicted.  

The veteran was hospitalized September 14, 2000, with 
complaints of shortness of breath and feelings of the room 
closing in on him.  He was diagnosed with congestive heart 
failure, peripheral vascular disease, thoracic abdominal 
aortic aneurysm, COPD and left hilar mass.  An October 
2000, pulmonary follow up treatment record indicates that 
the veteran's symptoms were more likely a result of his 
congestive heart failure.  The diagnosis was asbestos 
exposure with plaques but with no definite evidence of 
asbestosis.  

A May 3, 2001, VA pulmonary consultation report notes that 
the veteran was admitted in September 2000 for congestive 
heart failure exacerbation with noted pleural plaques.  
PFT's at that time showed restriction and decreased DCLO.  
He since reported only mild dyspnea on exertion.  
Asbestosis could not definitively be ruled out and repeat 
PFT's were ordered.  The accompanying PFT's show actual 
FVC values of 4.65 and normal spirometry, lung volumes and 
diffusion.  

A February 2002 VA respiratory examination report 
interprets the September 2000 FVC value as 76 percent 
predicted and the May 2001 as 112 percent predicted with 
DCLO values interpreted as 41 percent in September 2000 
and 75 percent in May 2001.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected asbestosis is currently 
rated as noncompensable prior to September 14, 2000, 60 
percent disabling from September 14, 2000 to May 2, 2001, 
and 10 percent disabling commencing May 3, 2001 under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  

Under Code 6833, with Forced Vital Capacity (FVC) less 
than 50-percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy, a 100 percent rating is assigned.

With FVC of 50- to 64-percent predicted, or; DLCO (SB) of 
40 to 55-percent predicted, or; maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, a 60 percent rating is 
awarded.

With FVC of 65- to 74-percent predicted, or; DLCO (SB) of 
56 to 65-percent predicted, a 30 percent rating is 
assigned.

With FVC of 75- to 80-percent predicted, or; DLCO (SB) of 
66 to 80-percent predicted, a 10 percent rating is 
awarded.  (38 C.F.R. § 4.97, Diagnostic Code 6833).


Entitlement to an Initial Compensable Evaluation from 
October 21, 1996 to September 13, 2000.

In this case, the Board finds that, although some of the 
veteran's current asbestosis symptoms may overlap those of 
his other nonservice-connected respiratory disabilities or 
may be partially attributable to such, and while the 
private November 1995 and February 1997 VA PFT's show FVC 
values of higher percentage predicted than what would 
warrant a 10 percent evaluation, the November 1995 PFT's 
DCLO value of 73 percent predicted, does meet the criteria 
for a 10 percent evaluation under Diagnostic Code 6833, 
and no more.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence 
supports a 10 percent rating for his asbestosis, for the 
period from October 21, 1996 to September 13, 2000.  38 
C.F.R. § 4.7.

Entitlement to an Initial Evaluation in Excess of 60 
percent from 
September 14, 2000 to May 2, 2001.

After reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 60 percent for asbestosis during 
this period.  In reaching this conclusion, the Board notes 
that, although several treatment records attribute his 
symptoms to his nonservice-connected congestive heart 
failure during this period, the Board has not 
differentiated the veteran's symptomatology and has 
evaluated his service-connected asbestosis accordingly.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
September 2000 VA PFT's show FVC values of 76 percent 
predicted and DCLO values of 41 percent predicted at the 
time of the veteran's hospitalization for congestive heart 
failure.  There are no other PFT's studies during this 
period.  Since the PFT's show FVC values greater than 50 
percent predicted and DCLO greater than 40 percent 
predicted, and as there is no evidence regarding 
cardiorespiratory maximum exercise capacity or evidence of 
cor pulmonale, pulmonary hypertension or that the veteran 
required oxygen therapy, the preponderance of the evidence 
is against his claim for an initial evaluation in excess 
of 60 percent from September 14, 2000 to May 2, 2001.

Entitlement to an Initial Evaluation in Excess of 10 
percent 
from May 3, 2001.

After reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for asbestosis 
commencing May 3, 2001.  The May 2001 VA PFT's show FVC 
values of 112 percent predicted and DCLO values of 75 
percent predicted.  There are no other PFT's studies 
during this period and the May 3, 2001, pulmonary 
consultation report notes only mild dyspnea on exertion.  
Since the PFT's show DCLO values of 75 percent predicted, 
the preponderance of the evidence is against the claim for 
an initial evaluation in excess of 10 percent from May 3, 
2001.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's asbestosis has not necessitated 
frequent periods of hospitalization and there is no 
objective evidence that it has resulted in marked 
interference with his employment.  


ORDER

An initial evaluation of 10 percent for asbestosis is 
granted, from October 21, 1996 to September 13, 2000.

An initial evaluation in excess of 60 percent for 
asbestosis from September 14, 2000 to May 2, 2001, is 
denied.

An initial evaluation in excess of 10 percent for 
asbestosis commencing May 3, 2001, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

